


110 HR 4934 IH: Emergency Unemployment

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4934
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for a program of emergency unemployment
		  compensation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Unemployment
			 Compensation Act of 2008.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Emergency unemployment compensation
					Sec. 101. Federal-State agreements for emergency unemployment
				compensation.
					Sec. 102. Emergency unemployment compensation
				account.
					Sec. 103. Payments to states having agreements for the payment
				of emergency unemployment compensation.
					Sec. 104. Financing provisions.
					Sec. 105. Fraud and overpayments.
					Sec. 106. Definitions.
					Sec. 107. Applicability.
					Title II—Increased unemployment benefits
					Sec. 201. Federal-State agreements for increased unemployment
				benefits.
					Sec. 202. Payments to States having agreements under this
				title.
					Sec. 203. Financing provisions.
					Sec. 204. Definitions.
					Sec. 205. Applicability.
					Title III—Improved unemployment coverage
					Sec. 301. Special transfers to State accounts in the
				Unemployment Trust Fund.
				
			IEmergency
			 unemployment compensation
			101.Federal-State
			 agreements for emergency unemployment compensation
				(a)Authority To
			 enter into or terminate an agreement
					(1)In
			 generalSubject to paragraph (2), any State which desires to do
			 so may enter into and participate in an agreement under this title with the
			 Secretary of Labor (in this title referred to as the Secretary).
			 Any State which is a party to an agreement under this title may, upon providing
			 30 days’ written notice to the Secretary, terminate such agreement.
					(2)Condition
						(A)In
			 generalAn agreement under this title shall not be effective
			 unless it is entered into during a period of rising unemployment.
						(B)Period of rising
			 unemploymentFor purposes of this title, a period of rising
			 unemployment shall be considered to exist as of the first day of the first
			 month following any month—
							(i)which begins after
			 December 31, 2007, and
							(ii)in which the
			 total number of unemployed persons in all States exceeds by at least 1,000,000
			 the total number of unemployed persons in all States in the same month of the
			 preceding year, as determined by the Secretary using the seasonally-adjusted
			 monthly estimates of civilian, noninstitutionalized unemployed persons 16 years
			 of age or older (as indicated by the Current Population Survey of the Bureau of
			 the Census).
							(C)NoticeThe
			 Secretary shall cause to be published in the Federal Register notice of any
			 determination of a period of rising unemployment, including the commencement
			 date of such period.
						(b)Provisions of
			 agreementAny agreement under subsection (a) shall provide that
			 the State agency of the State will make payments of emergency unemployment
			 compensation to individuals who—
					(1)have exhausted all
			 rights to regular compensation under the State law or under Federal law with
			 respect to a benefit year (excluding any benefit year that ended before March
			 1, 2007);
					(2)have no rights to
			 regular compensation or extended compensation with respect to a week under such
			 law or any other State unemployment compensation law or to compensation under
			 any other Federal law; and
					(3)are not receiving
			 compensation with respect to such week under the unemployment compensation law
			 of Canada.
					(c)Exhaustion of
			 benefitsFor purposes of subsection (b)(1), an individual shall
			 be deemed to have exhausted such individual’s rights to regular compensation
			 under a State law when—
					(1)no payments of
			 regular compensation can be made under such law because such individual has
			 received all regular compensation available to such individual based on
			 employment or wages during such individual’s base period; or
					(2)such individual’s
			 rights to such compensation have been terminated by reason of the expiration of
			 the benefit year with respect to which such rights existed.
					(d)Weekly benefit
			 amount, etcFor purposes of any agreement under this
			 title—
					(1)the amount of
			 emergency unemployment compensation which shall be payable to any individual
			 for any week of total unemployment shall be equal to the amount of the regular
			 compensation (including dependents’ allowances) payable to such individual
			 during such individual’s benefit year under the State law for a week of total
			 unemployment;
					(2)the terms and
			 conditions of the State law which apply to claims for regular compensation and
			 to the payment thereof shall apply to claims for emergency unemployment
			 compensation and the payment thereof, except where otherwise inconsistent with
			 the provisions of this title or with the regulations or operating instructions
			 of the Secretary promulgated to carry out this title; and
					(3)the maximum amount
			 of emergency unemployment compensation payable to any individual for whom an
			 emergency unemployment compensation account is established under section 102
			 shall not exceed the amount established in such account for such
			 individual.
					(e)Election by
			 statesNotwithstanding any other provision of Federal law (and if
			 State law permits), the Governor of a State that is in an extended benefit
			 period may provide for the payment of emergency unemployment compensation in
			 lieu of extended compensation to individuals who otherwise meet the
			 requirements of this section. Such an election shall not require a State to
			 trigger off an extended benefit period.
				102.Emergency
			 unemployment compensation account
				(a)In
			 generalAny agreement under this title shall provide that the
			 State will establish, for each eligible individual who files an application for
			 emergency unemployment compensation, an emergency unemployment compensation
			 account with respect to such individual’s benefit year.
				(b)Amount in
			 account
					(1)In
			 generalThe amount established in an account under subsection (a)
			 shall be equal to the lesser of—
						(A)100 percent of the
			 total amount of regular compensation (including dependents’ allowances) payable
			 to the individual during the individual’s benefit year under such law,
			 or
						(B)26 times the
			 individual’s average weekly benefit amount for the benefit year.
						(2)Weekly benefit
			 amountFor purposes of this subsection, an individual’s weekly
			 benefit amount for any week is the amount of regular compensation (including
			 dependents’ allowances) under the State law payable to such individual for such
			 week for total unemployment.
					103.Payments to
			 states having agreements for the payment of emergency unemployment
			 compensation
				(a)General
			 ruleThere shall be paid to each State which has entered into an
			 agreement under this title an amount equal to 100 percent of the emergency
			 unemployment compensation paid to individuals by the State pursuant to such
			 agreement.
				(b)Treatment of
			 reimbursable compensationNo payment shall be made to any State
			 under this section in respect of any compensation to the extent the State is
			 entitled to reimbursement in respect of such compensation under the provisions
			 of any Federal law other than this title or chapter 85 of title 5, United
			 States Code. A State shall not be entitled to any reimbursement under such
			 chapter 85 in respect of any compensation to the extent the State is entitled
			 to reimbursement under this title in respect of such compensation.
				(c)Determination of
			 amountSums payable to any State by reason of such State having
			 an agreement under this title shall be payable, either in advance or by way of
			 reimbursement (as may be determined by the Secretary), in such amounts as the
			 Secretary estimates the State will be entitled to receive under this title for
			 each calendar month, reduced or increased, as the case may be, by any amount by
			 which the Secretary finds that the Secretary’s estimates for any prior calendar
			 month were greater or less than the amounts which should have been paid to the
			 State. Such estimates may be made on the basis of such statistical, sampling,
			 or other method as may be agreed upon by the Secretary and the State agency of
			 the State involved.
				104.Financing
			 provisions
				(a)In
			 generalFunds in the extended unemployment compensation account
			 (as established by section 905(a) of the Social Security Act (42 U.S.C.
			 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of
			 such Act (42 U.S.C. 1104(a)) shall be used for the making of payments to States
			 having agreements entered into under this title.
				(b)CertificationThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this title. The
			 Secretary of the Treasury, prior to audit or settlement by the Government
			 Accountability Office, shall make payments to the State in accordance with such
			 certification, by transfers from the extended unemployment compensation account
			 (as so established) to the account of such State in the Unemployment Trust Fund
			 (as so established).
				(c)Assistance to
			 statesThere are appropriated out of the employment security
			 administration account (as established by section 901(a) of the Social Security
			 Act (42 U.S.C. 1101(a)) of the Unemployment Trust Fund, without fiscal year
			 limitation, such funds as may be necessary for purposes of assisting States (as
			 provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in
			 meeting the costs of administration of agreements under this title.
				(d)Appropriations
			 for certain paymentsThere are appropriated from the general fund
			 of the Treasury, without fiscal year limitation, to the extended unemployment
			 compensation account (as so established) of the Unemployment Trust Fund (as so
			 established) such sums as the Secretary estimates to be necessary to make the
			 payments under this section in respect of—
					(1)compensation
			 payable under chapter 85 of title 5, United States Code; and
					(2)compensation
			 payable on the basis of services to which section 3309(a)(1) of the Internal
			 Revenue Code of 1986 applies.
					Amounts
			 appropriated pursuant to the preceding sentence shall not be required to be
			 repaid.105.Fraud and
			 overpayments
				(a)In
			 generalIf an individual knowingly has made, or caused to be made
			 by another, a false statement or representation of a material fact, or
			 knowingly has failed, or caused another to fail, to disclose a material fact,
			 and as a result of such false statement or representation or of such
			 nondisclosure such individual has received an amount of emergency unemployment
			 compensation under this title to which he was not entitled, such
			 individual—
					(1)shall be
			 ineligible for further emergency unemployment compensation under this title in
			 accordance with the provisions of the applicable State unemployment
			 compensation law relating to fraud in connection with a claim for unemployment
			 compensation; and
					(2)shall be subject
			 to prosecution under section 1001 of title 18, United States Code.
					(b)RepaymentIn
			 the case of individuals who have received amounts of emergency unemployment
			 compensation under this title to which they were not entitled, the State shall
			 require such individuals to repay the amounts of such emergency unemployment
			 compensation to the State agency, except that the State agency may waive such
			 repayment if it determines that—
					(1)the payment of
			 such emergency unemployment compensation was without fault on the part of any
			 such individual; and
					(2)such repayment
			 would be contrary to equity and good conscience.
					(c)Recovery by
			 state agency
					(1)In
			 generalThe State agency may recover the amount to be repaid, or
			 any part thereof, by deductions from any emergency unemployment compensation
			 payable to such individual under this title or from any unemployment
			 compensation payable to such individual under any Federal unemployment
			 compensation law administered by the State agency or under any other Federal
			 law administered by the State agency which provides for the payment of any
			 assistance or allowance with respect to any week of unemployment, during the
			 3-year period after the date such individuals received the payment of the
			 emergency unemployment compensation to which they were not entitled, except
			 that no single deduction may exceed 50 percent of the weekly benefit amount
			 from which such deduction is made.
					(2)Opportunity for
			 hearingNo repayment shall be required, and no deduction shall be
			 made, until a determination has been made, notice thereof and an opportunity
			 for a fair hearing has been given to the individual, and the determination has
			 become final.
					(d)ReviewAny
			 determination by a State agency under this section shall be subject to review
			 in the same manner and to the same extent as determinations under the State
			 unemployment compensation law, and only in that manner and to that
			 extent.
				106.DefinitionsIn this title, the terms
			 compensation, regular compensation, extended
			 compensation, benefit year, base period,
			 State, State agency, State law, and
			 week have the respective meanings given such terms under section
			 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
			 U.S.C. 3304 note).
			107.ApplicabilityAn agreement entered into under this title
			 shall apply to weeks of unemployment—
				(1)beginning after the
			 date on which such agreement is entered into; and
				(2)ending before
			 January 1, 2009.
				IIIncreased
			 unemployment benefits
			201.Federal-State
			 agreements for increased unemployment benefits
				(a)Authority To
			 enter into or terminate an agreementSubject to the same condition as set forth
			 in section 101(a)(2), any State which desires to do so may enter into and
			 participate in an agreement under this title with the Secretary of Labor (in
			 this title referred to as the Secretary). Any State which is a
			 party to an agreement under this title may, upon providing 30 days’ written
			 notice to the Secretary, terminate such agreement.
				(b)Provisions of
			 agreement
					(1)In
			 generalAny agreement under
			 subsection (a) shall provide that the State agency of the State will make
			 payments of regular compensation to individuals in amounts that would be
			 determined if the State law were applied with the modification described in
			 paragraph (2).
					(2)Additional
			 regular compensationUnder this paragraph, the amount of regular
			 compensation (including dependents’ allowances) payable for any week shall be
			 equal to the amount determined under the State law (before the application of
			 this paragraph) plus an additional $50.
					(c)Nonreduction
			 ruleThe agreement shall not
			 apply (or shall cease to apply) with respect to a State upon a determination by
			 the Secretary that the method governing the computation of regular compensation
			 under the State law of that State has been modified in a way such that—
					(1)the average weekly amount of regular
			 compensation which will be payable during the period of the agreement
			 (determined disregarding the modification described in subsection (b)(2)) will
			 be less than
					(2)the average weekly amount of regular
			 compensation which would otherwise have been payable during such period under
			 the State law, as in effect on December 31, 2007.
					202.Payments to
			 States having agreements under this title
				(a)In
			 generalThere shall be paid
			 to each State which has entered into an agreement under this title an amount
			 equal to 100 percent of any additional regular compensation made payable to
			 individuals by such State by virtue of the modification described in section
			 201(b)(2) and deemed to be in effect with respect to such State pursuant to
			 section 201(b)(1).
				(b)Determination of
			 amountSums payable to any State by reason of such State having
			 an agreement under this title shall be payable, either in advance or by way of
			 reimbursement (as may be determined by the Secretary), in such amounts as the
			 Secretary estimates the State will be entitled to receive under this title for
			 each calendar month, reduced or increased, as the case may be, by any amount by
			 which the Secretary finds that the Secretary’s estimates for any prior calendar
			 month were greater or less than the amounts which should have been paid to the
			 State. Such estimates may be made on the basis of such statistical, sampling,
			 or other method as may be agreed upon by the Secretary and the State agency of
			 the State involved.
				203.Financing
			 provisions
				(a)In
			 generalFunds in the Federal unemployment account (as established
			 by section 904(g) of the Social Security Act (42 U.S.C. 1104(g)) of the
			 Unemployment Trust Fund (as established by section 904(a) of such Act (42
			 U.S.C. 1104(a)) shall be used for the making of payments to States having
			 agreements entered into under this title.
				(b)CertificationThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this title. The
			 Secretary of the Treasury, prior to audit or settlement by the Government
			 Accountability Office, shall make payments to the State in accordance with such
			 certification, by transfers from the Federal unemployment account (as so
			 established) to the account of such State in the Unemployment Trust Fund (as so
			 established).
				204.DefinitionsIn this title, the terms
			 compensation, regular compensation,
			 State, State agency, State law, and
			 week have the respective meanings given such terms under section
			 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
			 U.S.C. 3304 note).
			205.ApplicabilityAn agreement entered into under this title
			 shall apply to weeks of unemployment—
				(1)beginning after
			 the date on which such agreement is entered into; and
				(2)ending before
			 January 1, 2009.
				IIIImproved
			 unemployment coverage
			301.Special transfers to
			 State accounts in the Unemployment Trust Fund
				(a)In
			 generalSection 903 of the
			 Social Security Act (42 U.S.C. 1103) is amended by adding at the end the
			 following:
					
						(f)Special transfers in fiscal years 2008 through 2012 for
		  modernization(1)(A)In addition to any other
				amounts, the Secretary of Labor shall provide for the making of unemployment
				compensation modernization incentive payments (hereinafter incentive
				payments) to the accounts of the States in the Unemployment Trust Fund,
				by transfer from amounts reserved for that purpose in the Federal unemployment
				account, in accordance with succeeding provisions of this subsection.
								(B)The maximum incentive payment allowable
				under this subsection with respect to any State shall, as determined by the
				Secretary of Labor, be equal to the amount obtained by multiplying
				$7,000,000,000 times the same ratio as is applicable under subsection (a)(2)(B)
				for purposes of determining such State’s share of any funds to be transferred
				under subsection (a) as of October 1, 2007.
								(C)Of the maximum incentive payment
				determined under subparagraph (B) with respect to a State—
									(i)one-third shall be transferred to the
				account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (2); and
									(ii)the remainder shall be transferred to
				the account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (3).
									(2)The State law of a State meets the
				requirements of this paragraph if such State law—
								(A)uses a base period that includes the
				most recently completed calendar quarter before the start of the benefit year
				for purposes of determining eligibility for unemployment compensation;
				or
								(B)provides that, in the case of an
				individual who would not otherwise be eligible for unemployment compensation
				under the State law because of the use of a base period that does not include
				the most recently completed calendar quarter before the start of the benefit
				year, eligibility shall be determined using a base period that includes such
				calendar quarter.
								(3)The State law of a State meets the
				requirements of this paragraph if such State law includes provisions to carry
				out at least 2 of the following subparagraphs:
								(A)An individual shall not be denied
				regular unemployment compensation under any State law provisions relating to
				availability for work, active search for work, or refusal to accept work,
				solely because such individual is seeking only part-time (and not full-time)
				work, except that the State law provisions carrying out this subparagraph may
				exclude an individual if a majority of the weeks of work in such individual’s
				base period do not include part-time work.
								(B)An individual shall not be
				disqualified from regular unemployment compensation for separating from
				employment if that separation is for compelling family reasons. For purposes of
				this subparagraph, the term compelling family reasons includes at
				least the following:
									(i)Domestic violence (verified by such
				reasonable and confidential documentation as the State law may require) which
				causes the individual reasonably to believe that such individual’s continued
				employment would jeopardize the safety of the individual or of any member of
				the individual’s immediate family.
									(ii)The illness or disability of a
				member of the individual’s immediate family.
									(iii)The need for the individual to
				accompany such individual’s spouse—
										(I)to a place from which it is impractical
				for such individual to commute; and
										(II)due to a change in location of the
				spouse’s employment.
										(C)Weekly unemployment compensation is
				payable under this subparagraph to any individual who is unemployed (as
				determined under the State unemployment compensation law), has exhausted all
				rights to regular compensation and, if applicable, extended unemployment
				compensation under the State law and benefits under title I of the Emergency
				Unemployment Compensation Act of 2008, and is enrolled and making satisfactory
				progress in a State-approved training program or in a job training program
				authorized under the Workforce Investment Act of 1998. Such program shall
				prepare individuals who have been separated from a declining occupation, or who
				have been involuntarily and indefinitely separated from employment as a result
				of a permanent reduction of operations at the individual’s place of employment,
				for entry into a high-demand occupation. The amount of unemployment
				compensation payable under this subparagraph to an individual for a week of
				unemployment shall be equal to the individual’s average weekly benefit amount
				(including dependents’ allowances) for the most recent benefit year, and the
				total amount of unemployment compensation payable under this subparagraph to
				any individual shall be equal to at least 26 times the individual’s average
				weekly benefit amount (including dependents’ allowances) for the most recent
				benefit year.
								(4)(A)Any State seeking an
				incentive payment under this subsection shall submit an application therefor at
				such time, in such manner, and complete with such information as the Secretary
				of Labor may by regulation prescribe, including information relating to
				compliance with the requirements of paragraph (2) or (3), as well as how the
				State intends to use the incentive payment to improve or strengthen the State’s
				unemployment compensation program. The Secretary of Labor shall, within 90 days
				after receiving a complete application, notify the State agency of the State of
				the Secretary’s findings with respect to the requirements of paragraph (2) or
				(3) (or both).
								(B)If the Secretary of Labor finds that the
				State law provisions (disregarding any State law provisions which are not then
				currently in effect as permanent law or which are subject to discontinuation
				under certain conditions) meet the requirements of paragraph (2) or (3), as the
				case may be, the Secretary of Labor shall thereupon make a certification to
				that effect to the Secretary of the Treasury, together with a certification as
				to the amount of the incentive payment to be transferred to the State account
				pursuant to that finding. The Secretary of the Treasury shall make the
				appropriate transfer within 30 days after receiving such certification.
								(C)(i)No certification of compliance with the
				requirements of paragraph (2) or (3) may be made with respect to any State
				whose State law is not otherwise eligible for certification under section 303
				or approvable under section 3304 of the Federal Unemployment Tax Act.
									(ii)No certification of compliance with
				the requirements of paragraph (3) may be made with respect to any State whose
				State law is not in compliance with the requirements of paragraph (2).
									(iii)No application under subparagraph (A) may
				be considered if submitted before October 1, 2007, or after the latest date
				necessary (as specified by the Secretary of Labor in regulations) to ensure
				that all incentive payments under this subsection are made before October 1,
				2012.
									(5)(A)Except as provided in subparagraph (B), any
				amount transferred to the account of a State under this subsection may be used
				by such State only in the payment of cash benefits to individuals with respect
				to their unemployment (including for dependents’ allowances and for
				unemployment compensation under paragraph (3)(C)), exclusive of expenses of
				administration.
								(B)A
				State may, subject to the same conditions as set forth in subsection (c)(2)
				(excluding subparagraph (B) thereof, and deeming the reference to
				subsections (a) and (b) in subparagraph (D) thereof to include
				this subsection), use any amount transferred to the account of such State under
				this subsection for the administration of its unemployment compensation law and
				public employment offices.
								(6)Out of any money in the Federal
				unemployment account not otherwise appropriated, the Secretary of the Treasury
				shall reserve $7,000,000,000 for incentive payments under this subsection. Any
				amount so reserved shall not be taken into account for purposes of any
				determination under section 902, 910, or 1203 of the amount in the Federal
				unemployment account as of any given time. Any amount so reserved for which the
				Secretary of the Treasury has not received a certification under paragraph
				(4)(B) by the deadline described in paragraph (4)(C)(iii) shall, upon the close
				of fiscal year 2012, become unrestricted as to use as part of the Federal
				unemployment account.
							(7)For purposes of this subsection, the
				terms benefit year, base period, and
				week have the respective meanings given such terms under section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
				U.S.C. 3304 note).
							(g)Special transfers in fiscal years 2008
		  through 2012 for administration(1)Notwithstanding any other provision of this
				section, the total amount available for transfer to the accounts of the States
				pursuant to subsection (a) as of the beginning of each of fiscal years 2008,
				2009, 2010, 2011, and 2012 shall be equal to the total amount which
				(disregarding this subsection) would otherwise be so available, increased by
				$100,000,000.
							(2)Each State’s share of any additional
				amount made available by this subsection shall be determined, certified, and
				computed in the same manner as described in subsection (a)(2) and shall be
				subject to the same limitations on transfers as described in subsection (b).
				For purposes of applying subsection (b)(2), the balance of any advances made to
				a State under section 1201 shall be credited against, and operate to reduce
				(but not below zero)—
								(A)first, any additional amount which, as
				a result of the enactment of this subsection, is to be transferred to the
				account of such State in a fiscal year; and
								(B)second, any amount which (disregarding
				this subsection) is otherwise to be transferred to the account of such State
				pursuant to subsections (a) and (b) in such fiscal year.
								(3)Any additional amount transferred to
				the account of a State as a result of the enactment of this subsection—
								(A)may be used by the State agency of such
				State only in the payment of expenses incurred by it for—
									(i)the administration of the
				provisions of its State law carrying out the purposes of subsection (f)(2) or
				any subparagraph of subsection (f)(3);
									(ii)improved outreach to individuals
				who might be eligible for regular unemployment compensation by virtue of any
				provisions of the State law which are described in clause (i);
									(iii)the improvement of unemployment
				benefit and unemployment tax operations; and
									(iv)staff-assisted reemployment
				services for unemployment compensation claimants; and
									(B)shall be excluded from the application
				of subsection (c).
								(4)The total additional amount made
				available by this subsection in a fiscal year shall be taken out of the amounts
				remaining in the employment security administration account after subtracting
				the total amount which (disregarding this subsection) is otherwise required to
				be transferred from such account in such fiscal year pursuant to subsections
				(a) and
				(b).
							.
				(b)RegulationsThe
			 Secretary of Labor may prescribe any regulations necessary to carry out the
			 amendment made by subsection (a).
				
